DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Preliminary Amendment
This Office Action is responsive to the preliminary amendment filed on 29 July 2020. As directed by the amendment: no claims have been amended, Claims 1-34 have been cancelled, and Claims 35-54 have been added.  Thus, Claims 35-54 are presently pending in this application.
The Drawings filed in the Preliminary Amendment filed 22 September 2020 replacing the previous Drawings filed 29 July 2020 have been reviewed and accepted by the Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 46, the claim recites “wherein the neuromodulation and sampling assembly includes a sampling lumen”. However, it is unclear as to whether this is the same or a different “sampling lumen” as recited in Claim 44, from which Claim 46 depends. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as the same sampling lumen, i.e., “wherein the neuromodulation and sampling assembly includes the sampling lumen”.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35, 36, 39-41, 44, 45, 47, 48, and 51-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais (US Publication No. 2006/0235474) in view of Rezai et al. (US Publication No. 2009/0024195).
Regarding Claims 35, 36, 39, 41, 44, 45, 47, 48, and 51-54, Demarais discloses a system (Abstract), comprising an elongated shaft (310, 300, Figs. 7-9; Paragraph 0035, 0048, 0051-0052) including a distal portion configured for intraluminal delivery to an artery of a patient (renal artery, Figs. 6-8; Paragraph 0047-0048, 0051-0052); and a neuromodulation and sampling assembly (300, Fig. 6-9; Abstract, Paragraph 0026-0027, 0035, 0039, 0042, 0051-0053) coupled to the distal portion of the elongated shaft (distal portion of assembly, see Figs. 6-9), the neuromodulation and sampling assembly including an energy delivery element (222, 232, Fig. 6; 330, 312, Figs. 7-9; Paragraph 0047-0049, 0053) configured to modulate nerves at least proximal to the artery of the patient (renal artery, Paragraph 0026-0027, 0047-0049, 0053, Abstract; Claim 1), a sampling port (316, 322, Figs. 7-8; Paragraph 0050-0052) configured to intravascularly obtain a biological sample from the patient at or near a treatment site (Paragraph 0050-0052), and detect a change in a level or activity of one or more target biomarker from the portion of the biological sample in response to the neuromodulation (Paragraph 0027, 0039, 0042, 0050-0052), wherein the neuromodulation and sampling assembly includes a sampling lumen (Paragraph 0050-0052) that is in fluid communication with the sampling port (316, 322, Figs. 7-8; Paragraph 0050-0052) wherein the sampling lumen (Paragraph 0050-0052) extends from the sampling port toward a proximal portion of the elongated shaft (blood drawn from patient through shaft/catheter, 310, 300, Figs. 7-9; Paragraph 0035, 0048, 0051-0052), and wherein the level or activity of the one or more biomarkers from the portion of the biological sample corresponds with a degree of modulation or ablation of the nerves in response to the neuromodulation (determining degree of irreversible tissue neuromodulation/induced nerve damage based on measured biomarkers, Paragraph 0026-0027, 0032, 0039, 0042, Claim 11).  
Demarais further discloses detecting a change in a level or activity of a secreted protein (plasma renin, Paragraph 0008, 0027, 0039, 0042) from a portion of a biological 
sample which corresponds with a degree of ablation of the nerves (plasma renin level, which corresponds to degree of neuromodulation, Paragraph 0008, 0027, 0039, 0042), wherein the protein is an inflammatory or stress response pathway protein (plasma renin, which is part of the renin-angiotensin (RAS) pathway for stress/inflammatory response in the body, Paragraph 0008, 0027, 0039, 0042) that exhibits the change in the level or activity in response to exposure to neuromodulating energy (Paragraph 0026-0027, 0032, 0039, 0042, Claim 11). Demarais further discloses a sampling port (316, 322, Figs. 7-8; Paragraph 0050-0052) configured to intravascularly obtain a biological sample from the patient at or near a treatment site (Paragraph 0050-0052) to detect a biomarker (Paragraph 0050-0052), although, Demarais does not explicitly disclose wherein the target biomarker collected via the sampling port in the elongate shaft is a protein. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to use the sampling port (316, 322, Figs. 7-8; Paragraph 0050-0052) which collects the blood sample for other biomarkers disclosed by Demarais to also collect the blood sample to collect a protein/plasma renin, in order to determine the protein/plasma renin level of the patient due to neuromodulation, since it appears this is within the scope of Demarais to collect blood for measuring protein/plasma renin levels to determine the degree of neuromodulation (plasma renin level, which corresponds to degree of neuromodulation, Paragraph 0008, 0027, 0039, 0042), since this would eliminate the need for separate or multiple blood draws for different blood biomarkers. 
Furthermore, Demarais does not specifically disclose wherein the analyzer is coupled to the shaft and is configured to receive at least a portion of the biological sample. Rezai et al. teaches a neuromodulation device to be placed within a renal vessel (Abstract) comprising a biological sample collection portion comprising an elongate shaft (10, Figs. 6A-6B) and sampling port (collection within lumen within device, 24, 26, Fig. 6A, Paragraph 0055) configured to intravascularly obtain a biological sample from the patient (24, 25, 22, Figs. 6A-B, Paragraph 0072, 0094-0095) at or near a treatment site (Paragraph 0007, 0060, 0061, 0072), including blood proteins such as renin (Paragraph 0093-0094), wherein an analyzer is configured to receive at least a portion of the biological sample (Paragraph 0055, 0072, Abstract), further including a sampling lumen (blood sample travels through lumen, 24, 26, 22, 6A-B) extending from the sampling port toward a proximal portion of an elongated shaft (10, 26, 6A-B; Paragraph 0072, 0094). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the system disclosed by Demarais to couple the analyzer to the shaft to receive at least a portion of the biological sample, as taught by Rezai et al., in order to collect the blood for direct analysis and thus the sensing functions in order to provide feedback for the neuromodulation or other treatment/diagnosis, and to prevent interference from the neuromodulation, such as to create a closed-loop neuromodulation system, as also taught by Rezai et al. (Paragraph 0072-0073). 
Regarding Claim 40, Demarais discloses the system further wherein the energy delivery element includes a plurality of energy delivery elements  (222, 232, Fig. 6; 330, 312, Figs. 7-9; Paragraph 0047-0049, 0053) and the sampling port includes a plurality of sample ports (316, 322, Figs. 7-8; Paragraph 0050-0052).  However, Demarais does not specifically disclose wherein the sampling ports are interspersed with the plurality of energy delivery elements.  Rezai et al. teaches a neuromodulation device to be placed within a renal vessel (Abstract) comprising a biological sample collection portion  (10, Figs. 6A-6B) comprising one or more sampling ports (collection within lumen within device, 24, 26, Fig. 6A, Paragraph 0055), including a plurality of sampling ports (24, 26, Fig. 6a, Paragraph 0055) interspersed with the plurality of energy delivery elements (16, Figs. 6A-B). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of sampling ports interspersed with the plurality of energy delivery elements, as taught by Rezai et al., in the system disclosed by Demarais in order to directly sample the biological material at multiple locations, and to separate and insulate the blood and thus the sensing functions in order to provide feedback for the neuromodulation, and to prevent interference from the neuromodulation, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


Claim 37, 38, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais  in view of Rezai et al., further in view of Engelman (US Patent No. 4,444,203). 
Regarding Claims 37, 38, and 46, Demarais further discloses wherein the neuromodulation and sampling assembly includes a sampling lumen (Paragraph 0050-0052) that is in fluid communication with the sampling port (316, 322, Figs. 7-8; Paragraph 0050-0052) wherein the sampling lumen (Paragraph 0050-0052) extends from the sampling port toward a proximal portion of the elongated shaft (blood drawn from patient through shaft/catheter, 310, 300, Figs. 7-9; Paragraph 0035, 0048, 0051-0052). 
However, Demarais and Rezai et al. in combination do not specifically disclose wherein the sampling lumen includes a one-way valve or seal. Engelman teaches a blood sample collection lumen (11, 20, Figs. 1-3, Abstract) wherein the sampling lumen is operably connected to a negative pressure source (vacuum, Abstract, Col.2, Lines 49-60), and wherein the sampling lumen includes a one-way valve (Col. 3, Lines 15-35, Col. 4, Lines 40-47). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the sampling lumen to include a one-way valve, as taught by Engelman, in the catheter system disclosed by Demarais and Rezai et al. in combination, in order to allow blood to be actively collected into the sampling lumen for analysis without blood flowing back into the lumen or body.


Claims 43 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais in view of Rezai et al., further in view of Abreu (US Publication No. 2009/0105605). 
Regarding Claims 43 and 50, Demarais discloses the system further comprising a neuromodulation assembly at and coupled to the proximal portion of the elongated shaft (310, 300, Figs. 7-9; Paragraph 0035, 0048, 0051-0052) to electrical connectors and an external pulse generator/controller (Paragraph 0036), but Demarais and Rezai et al. in combination do not specifically disclose wherein the analyzer is incorporated into and carried by a handle. 
However, Abreu teaches a blood analyzer (Abstract, Paragraph 0046, 0047, 0053) wherein the analyzer is incorporated into and carried by the handle assembly (496, Figs. 41A-B), wherein the handle assembly (496, Figs. 41A-B), further comprises an indicator configured to directly provide indication related to processing of the blood sample by the analyzer (Paragraph 0570-0572). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the analyzer into the handle assembly, and to further include a visual indication related to processing of the blood sample by the analyzer in the handle assembly, as taught by Abreu, in the catheter system disclosed by Demarais and Rezai et al. in combination, in order to have a compact unit without the need for a wired connection to an analyzer or the use of a separate screen/indicator during use for immediate feedback, such as to have direct visual indication related to processing of the blood sample by the analyzer, as also taught by Abreu (Paragraph 0570-0572).
Claims 42 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais in view of Rezai et al., further in view of Demarais et al. ‘096 (US Publication No. 2011/0208096).
Regarding Claims 42 and 49, Demarais discloses the system further wherein the energy delivery element has a delivery state and a deployed state (unexpanded/expanded wire baskets or uninflated/inflated balloons, Paragraph 0040; 104, Fig. 4; 0041). However, Demarais does not explicitly disclose wherein at least a portion of the energy delivery element is helical in the deployed state.  
However, Demarais et al. ‘096 teaches a system comprising an elongated shaft including a distal portion (200, Fig. 3, 302, Figs. 4-7, 803, Fig. 8) configured for intraluminal delivery to an artery of a human patient (Paragraph 0047, 0049, RA, Figs. 4-7); a neuromodulation and sampling assembly (304, Figs. 4-7, 400, Fig. 4, 500, Fig. 5, 600, Fig. 6, 700, Fig. 7, 830, 804, Fig. 8) connected to the shaft via the distal portion (Abstract, Paragraph 0032), the assembly including an energy delivery element (306, Fig. 4-7, 806, Fig. 8) configured to modulate nerves at least proximal to an artery of a patient (Paragraph 0032, 0036, 0037, Claims 1, 16, Abstract), the sampling assembly to intravascularly obtain a biological sample from the patient at or near the treatment site (neuromodulation based on feedback from blood sensors from blood collected by occlusion elements, Paragraph 0039, 0061, 0125-0127); and an analyzer operably coupled to the shaft to indicate a status of the biological sample and/or a status of modulation of the nerves based on the biological sample (Paragraph 0039, 0061, 0125-0127), particularly wherein the energy delivery element has a delivery state and a deployed state (unexpanded and expanded, Paragraph 0029, 0053, 0067, 0104); and at least a portion of the energy delivery element is helical in the deployed state (helical, Paragraph 0109-0112, Figs. 16-17). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure at least a portion of the energy delivery element to be helical in the deployed state, as taught by Demarais et al. ‘096, in the system disclosed by Demarais, in order to position the shaft and the energy delivery element in particular locations within the renal artery, such as to oppose the vessel wall and into close proximity to extra-vascular neural structures, as also taught by Demarais et al. ‘096 (Paragraph 0109-0110), since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Hoffer (US Publication No. 2010/0036451) discloses a system and method for transvascular nerve stimulation (Abstract) comprising neuromodulation elements and sampling lumens (Paragraph 0073-0075).
Shuros et al. (US Publication No. 2008/0140000) discloses a system and method for neuromodulation comprising an elongate shaft (110, Fig. 1) configured for placement in a renal vessel (Abstract, Paragraph 0021) comprising neuromodulation elements (171, 171, Fig. 5, Paragraph 0024), an obstruction element (120, Fig. 2A, Paragraph 0021), and ports/fluid lumens (Paragraph 0022, 0023).
Pikus (US Publication No. 2012/0065554)  teaches a system comprising a shaft (100-500, Figs. 4-8) for intraluminal delivery to a renal artery of a human patient (Paragraph 0002, 0005) and a neuromodulation and sampling assembly (Abstract, Paragraph 0003-0004, 0061-0062) connected to the shaft via the distal portion, further comprising an occlusion member (112, Figs. 4-8), includes a biological sample collection portion (Paragraph 0053, 0054, 0061) comprising a sampling port (114, Figs. 4-8) in the shaft configured to intravascularly obtain a biological sample from the patient at or near the treatment site (Paragraph 0016, 0053, 0054, 0061); wherein the sampling port is distal to the occlusion member (port 114 distal to occlusion member 112b, Figs. 4-8); further including a sampling lumen (105, Figs. 4-8, Paragraph 0016, 0054) extending from the sampling port (114, Figs. 4-8) toward a proximal portion of the elongated shaft, wherein the sampling lumen is operably connected to a negative pressure source (Paragraph 0016, 0054).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792